Motion Granted; Abatement Order filed August 23, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00099-CR
                                   ____________

                          ZACHARY FOYT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 239th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 79248-CR

                            ABATEMENT ORDER

      Appellant is represented by appointed counsel on appeal, Perry R. Stevens.
On August 13, 2018, the State filed a motion for consideration of dismissal of
appellate counsel and abatement for new counsel. In its motion, the State argued that
Perry Stevens previously represented Monroe Stafford, appellant’s co-defendant in
a tampering with physical evidence case arising out of the murder conviction that
forms the basis of this appeal. The State alleges that counsel’s previous
representation of appellant’s co-defendant could result in a conflict of interest
pursuant to Rule 1.09 of the Texas Disciplinary Rules of Professional Conduct. On
August 16, 2018, Perry R. Stevens responded to the State’s motion and requested
that the trial court hear evidence on the motion. Accordingly, we enter the following
order.

         We ORDER the judge of the 239th District Court to hold a hearing at which
appellant, appellant’s counsel, and the State’s counsel shall appear. The court is
directed to consider the State’s motion to dismiss appellate counsel. If current
counsel is dismissed, the judge shall appoint new appellate counsel for appellant.
The judge shall see that a record of the hearing is made, and shall order the court
reporter to forward the reporter’s record of the hearing to the clerk of this court. The
judge shall further order the district clerk to forward to the clerk of this court a
supplemental clerk’s record containing any orders dismissing current counsel and
appointing new counsel. Those records shall be filed with the clerk of this court
within 30 days of the date of this order.

         The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s orders are filed in this court.



                                          PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.